Citation Nr: 1603453	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a bilateral hand disability, to include degenerative arthritis and a disability manifested by limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1973 to November 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for degenerative arthritis of the hands.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his hands. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, VA examination reports and VA treatment records reflect the Veteran's complaints of pain, stiffness, and numbness in his fingers, as well as an inability to hold objects for a long period of time.  The July 2012 VA examination report noted pain and limitation of motion of the fingers bilaterally and resulting functional impairment. 

The Board notes that while VA has no duty to read the mind of a claimant, it should construe a claim based on the reasonable expectations of the non-expert claimant, the symptoms the claimant describes, and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 5.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection as encompassing disabilities of the hands, to include degenerative arthritis and a disability manifested by limitation of motion.  Hence, the issues have been recharacterized on appeal, as noted on the title page. 

In addition, while the previous remands have split the issue on appeal into two separate issues (a "right hand disability" and a "left hand disability"), for the sake of brevity, the Board has in this hereby decision characterized the issue as a "bilateral hand disability."  This change is reflected above.  

In September 2007, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2008, he withdrew his DRO hearing request. This claim was previously before the Board in April 2012 and May 2014, when it was remanded for additional evidentiary development. 


FINDING OF FACT

A chronic bilateral hand disorder was not shown in service, arthritis of the hands was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed  bilateral hand arthritis is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a bilateral hand disability as a result of his active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).   

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his bilateral hand disorder.  No hand disorders were documented until 2012 (approximately 36 years after his active service).  

Until 2012, the Veteran had not been diagnosed with any specific hand disorders. 

The Veteran has been diagnosed with degenerative joint disease and osteoarthritis of the hands.  Therefore, the Veteran has a current bilateral hand disability, and the first element of Shedden is satisfied.  

Here, the Board notes that the Veteran also has been diagnosed with gunshot wound residues in both forearms from an injury he sustained in the 2000s.  This is not a service-related injury, and has no impact on the Veteran's current appeal (except to serve as limited evidence against the Veteran's claim, as it is apparently the cause of his right hand degenerative joint disease).

The Veteran's STRs show no injuries to his hands, and no reported problems or issues with his hands.  The Veteran was treated for multiple conditions while in service, providing evidence that he did indeed avail himself of medical help when he needed to, but was not seen for any hand-related complaints.  

Importantly, on his June 1976 service separation examination, the Veteran denied having any hands-related pain, problems or issues, providing factual evidence of high probative weight against his own claim. 

Here, the Board acknowledges that an April 1977 VA examination found that the Veteran experienced "fusiform joint swelling" with pain and stiffness.  However, subsequent examinations failed to confirm those findings and have found no rheumatism of the hands.  This lead the August 2014 VA examiner to conclude that whatever condition the Veteran experienced in April 1977 must have been acute, has resolved itself, and has not progressed over the years.  See August 2014 VA examination report.

A July 2012 VA examination showed a diagnosis of degenerative joint disease (DJD) and osteoarthritis of the right hand.  The examiner opined that the Veteran's DJD was less likely than not related to his service, as he did not have any in-service hand injuries or hand-related complaints.  The examiner also noted that the Veteran's medical records from 1994 to 2012 failed to show any hand-related complaints, or X-rays of the hands.  

The Board is aware that this examination was previously deemed inadequate and sent back for an addendum, as the examiner did not consider the April 1977 VA examination and its findings.  The Board therefore places less probative value on its concluding opinion, as the opinion was not based on the entirety of the evidence of record.  It is used here only to enumerate the Veteran's hand disorders.

An August 2014 VA examination (a full examination - not an addendum) considered all of the evidence of record, including the April 1977 VA examination. The August 2014 examination showed that the Veteran was diagnosed with mild DJD of both hands.  The examiner opined that the Veteran's bilateral hands disorder was not related to his service.  The examiner noted that the Veteran's STRs were silent for any hand-related problems or conditions, the April 1977 findings were not confirmed by later examinations and had not progressed, and that the Veteran's November 2002 treatment for the right hand fingers was most likely related to cervical radiculopathy, and there were no abnormalities in his finger joints.  The examiner also related that VA treatment records from October 2005 documented gunshot wounds on both forearms, but that the Veteran reported that this was a post-service injury.  The examiner also noted that, per 2012 X-rays, the degenerative changes in the Veteran's right hand were deemed to be related to the gun shot trauma, and X-rays of the left hand were normal.  X-rays taken in 2014 in conjunction with the VA examination also showed changes related to trauma and gunshot wounds in the right hand, and mild DJD in the left hand.  The examiner opined that since this was the first time that mild DJD was shown in the left hand, the DJD was most likely due to the aging process.  The examiner added that the Veteran performed work requiring hand skills for 14 years after service, and only changed work due to back and knee problems, as well as a family situation.  Importantly, the Veteran's hands were never an issue in his professional life.  

The August 2014 concluded that the Veteran's bilateral hands disorders were not related to his service, as the April 1977 findings that documented "fusiform swelling of soft tissues" of the joints, without any X-ray changes, and suspected possible early rheumatism, showed no progression of the suspected condition over the years.  The examiner added that the Veteran was never treated for rheumatism in active service or thereafter, and that the hand pain for which the Veteran was treated twice 25 years after he separated from service (see VA treatment notes from November 2002 and November 2004) was suggested to be related to radiculopathy.  The examiner also related that the Veteran's right hand DJD and carpal tunnel were related to his non-service related gunshot wound residuals.    

Here, the Board notes that it finds the August 2014 VA examination highly probative.  The examiner noted that he took into consideration the Veteran's STRs, VA treatment records, and personal history.  The examiner related that he was in agreement with the previous examiners, stating that the Veteran's hands disorders were not related to his active service.  The examiner added that the Veteran's current right hand disorders were more likely than not related to gunshot injuries (which the Veteran experienced many years after separating from active service) and that his left hand disorders were most likely age-related.

The Veteran's VA treatment records show complaints of, and treatment for, hand conditions only on November 2002 and November 2004.  The Veteran's right hand problems were deemed by the treating physicians to be related to the gunshot wound residuals, and his pain was deemed to be related to radiculopathy. 

It is, therefore, the final element of Shedden where the Veteran's claim ultimately fails.  

Turning to element (3) of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of hand symptomatology until about 2002 (26 years after separation from active service), when the Veteran complained to his VA physician about right hand pain in two fingers (which the physician deemed to be related to radiculopathy).  The Veteran's left hand was deemed "normal" until the August 2014 VA examination which diagnosed him with mild left hand DJD.

The Board finds that the August 2014 VA examiner detailed the Veteran's in-service history (which did not include any hand injuries or complaints), as well as his record of right hand issues (pain), which started in about 2002.  The examiner explicitly considered the Veteran's assertion that his hand problems were due to an in-service injury, as well his lay history of experiencing bilateral hand pain since that time.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly, as well as considered the acute hand injuries (non-service related gunshot residuals) that the Veteran reported experiencing.  The examiner's opinion is highly probative.  

Also, probatively, the Veteran and his representative have not provided any medical opinions to the contrary.  

In sum, the totality of evidence simply fails to support that the Veteran's bilateral hands disorders are related to his active service in any way, and there is a great deal of evidence against this claim.  It is important for the Veteran to understand that medical opinions from both VA examiners and VA physicians have tied his hand disorders to post-service gunshot residuals (right hand) and the aging process (left hand).  There is no medical opinion which even suggests any connection between the Veteran's hand disorders and his active service, let alone provides the requisite nexus.   

Consideration has been given to the Veteran's report of continuity of hand symptomatology.  He has reported on multiple occasions that he has been suffering from hand pain since his active service.  The Board does not find these statements to be probative.  As discussed above, although the Veteran has stated on multiple occasions that he has experienced continuous hand issues since active service, his medical record does not support such assertions.  His VA treatment records only show hand-related complaints starting in 2002 (and even so, only show two such complaints).  There was no reference in any medical records to the Veteran's active service or a history of hand pain or hand problems dating back to his active service.  The Veteran has never apparently told any physicians about any hand injuries or problems which occurred in active service, and did not tell his physicians that he has had ongoing hand issue since that time.  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, the Veteran's failure to report any hand complaints before 2002 is some evidence that he was not experiencing any relevant problems before then, and outweighs his present recollection to the contrary.

Further, although the Veteran is competent to report hand pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim, and ascribe any hand disorders that the Veteran currently experiences to post-service gunshot wound residuals and the aging process. The Veteran's assertions opining that his current hand disorders are related to his active duty service, and any injuries he experienced therein, are outweighed by the medical evidence to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for a bilateral hand disorder must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service personnel records (SPRs), service treatment records (STRs), and post-service VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a bilateral hand disability, to include degenerative arthritis and a disability manifested by limitation of motion, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


